On the Rehearing.
Breaux, J.
We, on the rehearing, take up for decision the point of disagreement between plaintiff and defendant regarding the southern boundary of the drainage district.
All the issues heretofore were decided adversely to the plaintiff, except the one relating to the south line of the Oypremort Drainage District. This line, on examination, does not seem uncertain to an extent that it cannot be traced and made sufficiently certain and enable interested parties to determine the extent of the lands in -the district. A map before us greatly assists in our reconsideration of the question. It (this map) construed with the ordinance fixing the boundaries warrants the conclusion that the south line is capable of being made certain.
The statute has delegated to the Police Juries the power to divide their respective parishes into districts and to fix their limits. In the exercise of that power, the Police Jury in this case has designated the *662boundaries. The court in tbe opinion handed down found the north, east, and west boundaries sufficiently certain. With the assistance of the map the southern boundary appears to us as certain as those first mentioned above. If the designated ridges and other, natural marks along the front and two sides are boundaries enough, the rear line has as many points to sustain it.
This line must be drawn to include the lands, to quote from the ordinance, “whose waters will naturally flow in the proposed canal and none others.” This condition secures to each land owner the assurance this his land is to be drained by the projected canal. The land owner can compel the enforcement of the laws so as to share in the proportionate benefit of the drainage. If this condition be carried out in all the drainage districts the law will not fail in its purpose and great good will be accomplished. But this assurance to each owner of benefit to be received in return for the taxes paid of itself would not be a sufficient compliance as there must be boundary lines in addition. The ordinance orders that the limits of the arable lands are to be taken as the basis for the south line where the canal does not extend.
We notice that the rear line is anything but straight, a fact due, we infer, to the necessity of avoiding the very low marshes near the coast of the gulf and of draining the higher lands.
The principal drains, as we understand, are to be opened from the north to the south line. This line is to touch the western terminus of the drain and where it does not extend as far south as needful to effect the drainage intended, there it is to follow the limit of the arable lands. This is not as clear as it might have been, yet it can, we think, be located with reasonable certainty. There are other descriptions in the ordinance that are confusing. We have sought to find the meaning of the ordinance as relates to the south line by interpreting only the phrase “south by the proposed canal itself, or where the canal does not extend by the limits of the arable lands,” and construing it with the whole evidence, we have concluded not to set aside the ordinance as null and void.
The evidence shows that the voter knew of the map to which we have before referred. In the election notice which was published for thirty days, it was stated that bonds were to be issued and the proceeds applied in constructing a system of drainage in the district to be delineated in accordance with the map which was circulated in the district and made known to the voters.
*663The plaintiffs contention is that although, as he concedes, the taxpayers 'by voting the tax countenanced the system of drainage advertised as before mentioned and sanctioned to some extent at least the method followed by the use of a map to indicate lines, yet that this is not to be considered in the light of a ratification, for the statute contemplates a form to be followed from which there should not be any material deviation; that the manner of opening the drains had not been matured nor the location of the drain fixed as required by vote. As a condition precedent it was necessary to fix the limits. We think this was done to an extent sufficient to make all parties concerned aware of the lines as well as of the location of the drains. That this information was given by the ordinance, the advertisements, and the maps. Besides, the evidence discloses that it was impossible to describe the location and extent of the drain in a printed ballot, but that they were minutely described on a map, made by the secretary of the Drainage



Board, who is a surveyor by profession. This is sufficient compliance with the law as relates to description of location of districts and drains.
We are warranted in concluding that every voter was notified of the location of the canal, the drains to it, and of the limits of the district.
*664In leaving the subject, we must say that while there was not a map like distinctness of trace in the ordinance in question of the Police Jury, there is sufficient description of the district to sustain the boundaries as described. We annex a skeleton sketch of the district for reference.
It is, therefore, ordered, adjudged and decreed that plaintiffs action be and the same is hereby dismissed, the injunction dissolved and plaintiffs demand rejected.
It is further ordered, adjudged, and decreed that the legality of the defendant organization is hereby recognized and that it was organized in accordance with the laws and the constitution and that it has the right and authority conferred on drainage district organizations.
Provosty, J., dissents, holding that the boundaries of a taxing district must be fixed by the ordinance itself creating the district.